court has held that the right to appeal is typically an adequate legal
                   remedy precluding writ relief.   Pan, 120 Nev. at 224, 88 P.3d at 841.
                   Having considered the petition, we are not persuaded that our
                   intervention by way of extraordinary relief is warranted. NRAP 21(b)(1);
                   Smith, 107 Nev. at 677, 818 P.2d at 851; Pan, 120 Nev. at 228, 88 P.3d at
                   844. Accordingly, we
                              ORDER the petition DENIED.




                                                                   ACcA
                                                             Hardesty


                                                                                         , J.
                                                             Douglas




                   cc: Hon. Susan Scann, District Judge
                        Ranalli & Zaniel, LLC/Henderson
                        Richard Harris Law Firm
                        Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                       2
(CI) I 947A cOrp